Exhibit 10.5.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                                AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT
    1. Contract
ID Code     Page of Pages          1     3                         

                         
2. Amendment/Modification No. 0006
    3. Effective Date
See Block 16C     4. Requisition/Purchase Req. No. NTIA9000-0-09914     5.
Project No. (if applicable)    

             
6. Issued By                                               Code F6001201
DOC/NOAA/AGO
STAFF OFFICE & EXTERNAL CLIENTS, AD
1305 EAST WEST HIGHWAY, RM 7601
SILVER SPRING, MD 20910
JAMES A WEBB 301-713-0838 102

    7. Administered By (if other than Item 6)               Code
SEE BLOCK 6  

                                        8. Name and Address of Contractor (No.,
Street, County, and Zip Code)   (X)     9A. Amendment of Solicitation No.
 
NEUSTAR, INC.
46000 CENTER OAK PLAZA
STERLING VA 20166-6593
    Vendor ID: 00000190
DUNS: 112403295

CAGE: 3DXC3           9B. Date (See Item 11)                    
 
        X     10A. Modification of Contract/Order No.
DG1335-08-CN-0002
 
                 
 
                10B. Date (See Item 13)
Oct 18, 2007                    
Code
    Facility Code                                

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended ¨ is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning ___ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
12. Accounting and Appropriation Data (if required)
See Schedule $ US             0.00
 
13. THIS ITEM APPLIES TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 

       
(x)
   
A. This change order is issued pursuant to: (Specify authority) The changes set
forth in item 14 are made in the Contract Order No. in item 10A.
 
             
 
   
B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc.)
 
   
Set fourth Item 14, pursuant to the authority of FAR 43.103(b)
       
x
   
C. This supplemental agreement is entered into pursuant to authority of:
   
By Mutual Agreement of both parties FAR 43.103(a) (3)
       
 
    D. Other (Specify type of modification and authority)
 

             
E. IMPORTANT: Contractor
    þ is not,       o Is required to sign this document and return ___ copies to
the issuing office.    

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The following terms and conditions are hereby added to the Neustar, Inc.
contract:
1.) [* * *]
2.) [* * *]
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

       
15A. Name and Title of Signer (Type or Print)
    16A. Name and title of Contracting Officer (Type or Print)
 
     
Bradley D. Smith
Vice President, Finance & Corporate Controller
    TERRI COLEY                                         301-713-0838 x139
TEAM LEADER, ECAD
terri.coley@noaa.gov
       

                   
15B. Contractor/Offeror
    15C. Date Signed     16B. United States of America     16C. Date Signed
 
                 
/s/ Bradley D. Smith
    June 12, 2009     /s/ Terri Colley     6/16/09
 
                 
(Signature of person authorized to sign)
          (Signature of Contracting Officer)                          
 
                                     

NSN 7540-01-152-8070
PREVIOUS EDITIONS UNUSABLE   30-105   STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR) 53.243





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

               
SF30 Continuation of Block Narrative
    Page 2 of 3        

3.)   [* * *]   4.)   [* * *]   5.)   [* * *]

Neustar, Inc. is not authorized to make expenditures or incur obligations beyond
the terms and conditions of the contract.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
 
SCHEDULE

 

                                          Item No.   Supplies/Services  
Quantity   Unit   Unit Price   Amount        
 
                                  0001    
BASE PERIOD
                                       
Perform the services required by the SOW
Period of Performance: Base 3 year period plus 2
option years (5 years), beginning on October 26, 2007.
    1     EA     0.00       0.00  

 